DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Remarks filed on 6/13/2022.  Claim 46 has been canceled.  Claims 45 and 47-61 are now pending.

Allowable Subject Matter

3.	Claims 62-64 have been rejoined.  Claims 45 and 47-64 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Lindenmuth et al. (US 2015/0147502).
	Lindenmuth et al. disclose an aqueous based blend composition comprising: an aqueous polyolefin dispersion comprising the melt blending product of one or more homopolymers and/or copolymers of propylene and one or more stabilizing agents such as ESCOR (ethylene acrylic acid has a molecular weight of 1000-50000, ExxonMobil, p. 8) (reads on alkali-soluble resin additive) in an amount of 1 to 50% by weight based on the total weight of the solid content, and optionally one or more neutralizing agents; and an acrylic emulsion (reads on resin system); wherein the coating may be applied via spray coating (claim 1, [0038], [0093]).
	Thus, Lindenmuth et al. do not teach or fairly suggest the claimed aqueous coating composition capable of forming an adherent coating onto a metal substrate, the coating composition comprising a physical blend of: a resin system comprising an acrylic polymer, a polyester polymer, a polyether polymer or a mixture or copolymer thereof; and an alkali-soluble resin additive having a number average molecular weight of at least 1,000, in an amount less than 10 wt. % based on total resin solids in the coating composition; wherein the alkali-soluble resin additive is present in the physical blend as a separate component and wherein the coating is a spray application coating composition.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762